Citation Nr: 1828816	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-38 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for an unspecified depressive disorder. 

2. Entitlement to an effective date earlier than November 20, 2011 for a 30 percent evaluation for an unspecified depressive disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to July 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In his notice of disagreement dated February 2014, the Veteran disagreed not only with the 30 percent evaluation provided, but additionally the effective date for his initial 30 percent evaluation, stating that he believed the effective date for his disability should be in 2004.  Therefore, there are two issues before the Board: the claim for an increased rating for his unspecified depressive disorder and the claim for an earlier effective date. 

As the claim for an increased rating includes the possibility of a higher evaluation up to one year prior to the date of the claim for an increased rating, the the issue of an earlier effective date specifically pertains only to the period before the appeal period for the claim for increase.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2).  In other words, the appropriate appeal period for the claim for an increased rating begins one year prior to the date of the claim, or Novebmer 20, 2011, and the appropriate appeal period for an earlier effective date is before November 20, 2011. 

As the Board is deciding the issue of an earlier effective date, but remanding the issue for the increased rating, there is no decision being made for an evaluation for the period beginning November 20, 2011, when the Veteran could possibly be entitled to an increased evaluation under 38 C.F.R. §§ 3.400(o)(1)-(2). 

The issue of entitlement to an evaluation in excess of 30 percent for an unspecified depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran originally filed for service connection for a depressive disorder in May 2004 and was granted service connection (evaluated as noncompensably disabling, which is a 0 percent disability rating) in a July 2004 rating decision.  The record shows that the Veteran received notice for this decision.

2. The Veteran received notice of the September 2005 rating decision, which affirmed a noncompensable (0 percent) evaluation for his unspecified depressive disorder.  The Vetera did not appeal that rating decision and did not submit evidence within one year of that decision.  


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date prior to November 20, 2011 for a compensable rating for an unspecified depressive disorder have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2. The September 2005 rating decision which, in pertinent part, affirmed a noncompensable (0 percent) evaluation for his unspecified depressive disorder, is final. 38 U.S.C.A. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for an earlier effective date arose from a disagreement with the effective date assigned following the grant of a 30 percent evaluation effective November 20, 2012.  In cases where service connection has been granted and an effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3).  Additionally, the Veteran was informed of how VA determines effective dates in June 2014 correspondence. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The Veteran has not identified any pertinent evidence that remains outstanding.  Moreover, the resolution of the earlier effective date issue turns primarily on when the Veteran received notice of prior rating decisions and whether a prior rating decision became final.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C);  see also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a retrospective medical opinion to determine the date of onset or severity of a condition in years past).  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim.

II. Earlier Effective Date

Generally, the effective date of an award of compensation or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110 (a).  In a claim for increase (that is, not an original claim for benefits), the effective date of an award may be up to one year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

In this case, the Veteran states that he did not receive notice of the September 2005 rating decision and his appellate rights.  He argues, in essence, that the September 2005 rating decision never became final (because he did not receive notice), and that the underlying claim for an increased rating therefore remained open and pending at the time of the subsequent award.  Therefore, the earlier effective date issue in this case centers around the question of notice of the prior rating decision. 

Generally, a claimant must be notified of any decision by VA affecting the payment of benefits or the granting of relief.  38 C.F.R. § 3.103. The notice must include, among other things, the decision made, the reasons for the decision, and the right, as well as the necessary procedures and time limits, to initiate an appeal.  Id.; see 38 C.F.R. § 19.25 (providing that claimant must be informed of appellate rights in each notification of a determination of entitlement or non-entitlement to VA benefits).

If a claimant is not properly notified of the decision and his or her appellate rights, then the time to appeal that decision is tolled.  Lamb v. Peake, 22 Vet. App. 227, 230 (2008).  In that instance, the next time the AOJ adjudicates entitlement to the same benefit, it is merely continuing the still-pending claim.  Lamb, 22 Vet. App. at 230.  In other words, until the claimant receives proper notice of the decision and appellate rights, the decision is not final, and the claim remains pending.

Regarding whether or not notice of a decision and appellate rights were received, there is a presumption of regularity in the administrative process, in which it is presumed that a claimant received proper notice by VA.  Boyd v. McDonald, 27 Vet. App. 63 (2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties).  

This presumption that the Veteran received notice may only be rebutted with clear evidence to the contrary. Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Jones v. West, 12 Vet. App. 98, 102 (1998).   Such evidence that would rebut the presumption includes clear evidence that VA did not follow its regular mailing practices.  Boyd, 27 Vet. App. at 72.  The presumption may also be rebutted where there is evidence that VA used an incorrect address on the mailing in question or mail was returned as undeliverable and there were other possible and plausible addresses available to VA at the time.  Id. 

Turning to the facts of this case, the Board finds the Veteran received notice of the July 2004 rating decision.  The record shows that the July 2004 rating decision (and information about appellate rights) was sent to a Michigan address.  At the December 2016 hearing, the Veteran reported that he had lived in Washington in 2004 and that the Michigan address was his mother's address.  

However, based on correspondence in the record from the Veteran, the Board finds that the Michigan address was, nevertheless, the correct address for the Veteran during the relevant period.  While the Veteran listed his Washington address in his May 2004 claim form, his Michigan address was listed for his nearest contact on that form, indicating that he was in permanent contact with (in this case) his family at that address.  In April 2005, mail from the VA sent to the Washington address was as undeliverable and, during that same month, the Veteran requested that his claims folder be moved from Washington to Michigan. The Veteran also sent correspondence to VA from the Michigan address from March 2005 to September 2006.  During that time, the VA issued the September 2005 rating decision, which was also sent to the Michigan address.  These facts indicate that, despite the fact the Veteran may have been living in Washington for some time during that period, he was also sending and receiving mail from the Michigan address.  During the December 2016 hearing, the Veteran's statement that he did not receive notice of the RO decision was limited to the July 2004 decision.  Essentially, the evidence discussed above shows that the Veteran was receiving mail at the Michigan address during the relevant period.  Therefore, the Veteran has not rebutted the presumption of regularity in the administrative process.

Finally, there is positive evidence the Veteran did, in fact, receive the July 2004 rating decision.  In March 2005, the Veteran wrote a letter to VA from the Michigan address that stated he wished to file a claim for increase after receiving  "noncompensable ratings awarded in the last rating decision."  He then listed the disabilities that received a noncompensable evaluations in the July 2004 rating decision.  Based on this correspondence, the Board finds that the Veteran did, in fact, receive notice of the July 2004 rating decision. 

[The Board notes that even if the Veteran had not received notice of the July 2004 rating decision, he received the September 2005 rating decision, which also denied a compensable evaluation for his unspecified depressive disorder.   This decision was not appealed and no evidence was submitted within a year of that decision, making it final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.]

Because the Veteran received the July 2004 and September 2005 rating decisions, an effective date earlier than November 20, 2011 must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

While the Board is unable, by law, to provide an effective date prior to November 20, 2011, it is sympathetic to the Veteran's situation and notes that the claim for an increased rating remains on appeal.  

The Board is grateful for the Veteran's honorable service. 

ORDER

Entitlement to an effective date earlier than November 20, 2011 for a 30 percent evaluation for an unspecified depressive disorder is denied. 


REMAND

A review of the claims file reveals that the Veteran's previous examination for his depressive disorder was conducted in January 2014.  Because it appears that the Veteran's symptoms have worsened since the last examination, a new examination is required to assess the current nature and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997). 

Additionally, it appears that the Veteran continues to receive VA treatment for his disability.  Updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his depressive disability (i.e., update the records of his VA treatment to the present time).

2. Thereafter, the AOJ should arrange for an appropriate examination to assess the nature and current severity of the Veteran's service-connected unspecified depressive disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should describe all symptoms of the service-connected unspecified depressive disorder that would allow for the application of the rating criteria under Diagnostic Code (DC) 9434.

3. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


